DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0263871).

Regarding Claims 1-7, 9-10, 15-16,  Wang teaches a material represented by Compound 128 (page 15):

    PNG
    media_image1.png
    249
    457
    media_image1.png
    Greyscale

	Compound 128 shows D as Formula 2; X = Si; Y1 and Y2 as methyl groups; R2 and R3 are hydrogen atoms; L1 = single bond; A1 = CN; B1 and B3- B4= CR1, R1 = H, B2 = CR1, R1 =CN, B4 = CR;  Y1 and Y2 as Me is out of scope.
	Compound 128 is derived from generic CFI-CFII (page 1):


    PNG
    media_image2.png
    540
    519
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    172
    394
    media_image3.png
    Greyscale
(pages 1-2)
The office notes the Compound 128 is a derivative of generic CFI-CFII wherein n = 2, m=1; X = silylene substituted with two hydrogen atoms. Substituents for silylene 
	The various coefficients and substituent groups are independently viewed as functionally equivalent where upon selection give rise to obvious variant of generic CFI-CFII.
	Therefore, a derivative of generic CFI-CFII reading on applicants’ Formulas 1 and 1-1 can best be viewed as a modification of Compound 128 wherein the Me groups bonded to Si are replaced with another alkyl group in the series such as propyl, isopropyl or butyl, isobutyl. Additionally, n = 5 (B1-B4 = CR1, R1 = CN) wherein there are five CN group on the phenyl ring; m = 1 as A1 = the above Formula 2. 
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have made a variety of derivatives of generic CFI-CFII  which would have included the above variants which reads on the instant limitations, absent unexpected results (per claims 1-4, 7, 9, 10, 15, 16).
The silylene has a substituent including C1-C30 alkyl or C3-C30 aryl (paragraph 9) which includes isopropyl and phenyl respectively. See Compound 129 (page 15 wherein diphenylsilyl is present for a structural basis (per claims 5-6)


Regarding Claims 13-14, 17-18, Wang teaches an OLED represented by Figure (sheet 2 of 4):

    PNG
    media_image4.png
    585
    661
    media_image4.png
    Greyscale
showing a hole injection layer (HIL) 160, a hole transport layer (HTL) 140, a light-emitting layer 130, an electron transport layer (ETL) 150, and an electron injection layer (EIL) 170 may be disposed between the anode 110 and the cathode 120 (paragraph 59). The light-emitting layer may comprise Modified Compound 128 (paragraph 54) (per claim 13) which shows heated activated delayed fluorescence (TADF) (paragraph 102) (per claim 18).
	Modified Compound 128 shows A1 as CN (per claims 14, 17)

Allowable Subject Matter
Claims 8, 11-12 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
A1 (per claims 8 and 19)
T1 (per claim 11)
Compounds (per claims 12 and 20)


Response to Amendment
The office has applied the same art with modifications. Applicants’ arguments are addressed above in the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786